Case: 19-41064     Document: 00515756270         Page: 1     Date Filed: 02/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-41064                     February 24, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Roye Bryan Townzen,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:18-CR-1336-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          James Roye Bryan Townzen pleaded guilty without a plea agreement
   to conspiracy to possess with intent to distribute a synthetic cannabinoid and
   was sentenced to 222 months of imprisonment, three years of supervised
   release, and a $100 special assessment. He appeals the sentence imposed by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-41064      Document: 00515756270           Page: 2     Date Filed: 02/24/2021




                                     No. 19-41064


   the district court. He argues the district court erred in determining the drug
   quantity applicable to him. He asserted that his group was scheduled to
   receive 3.5 kilograms of the core chemical used to make synthetic marijuana
   and that this would have converted to a drug weight of 584.5 kilograms,
   resulting in a base offense level of 26. In addition, he argues the district court
   erred in including the weight of the plant and other base material to the total
   drug quantity before converting it to its marijuana equivalence. He further
   contends that even if the Government may add the seized finished product
   of 1,023 grams, the total converted drug weight would be less than 1,000
   kilograms, resulting in a base offense level of 28.
          Although Townzen objected to the drug quantity calculation in the
   district court, Townzen did not raise the specific arguments that he is now
   raising on appeal. Because he is making arguments on appeal that are
   different from those he made in the district court, review is limited to plain
   error. See United States v. Juarez, 626 F.3d 246, 253-54 (5th Cir. 2010). To
   prevail on plain error review, Townzen must identify (1) a forfeited error (2)
   that is clear or obvious, and (3) that affects his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he satisfies the first three
   requirements, this court may, in its discretion, remedy the error if the error
   “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings.” Id. (internal quotation marks and citation omitted).
          The district court considered the information in the PSR, as well as
   the evidence presented at the sentencing hearing by the Government. The
   court determined that the ratio of 3.3 grams of the core chemical to 500 grams
   of finished product was reasonable.         It also determined that the 167:1
   conversion ratio contained in the Guidelines was appropriate.               After
   considering the extensive evidence and the parties’ arguments, the district
   court determined that a conservative estimate of the converted drug weight
   in the instant case was 10,000 to 30,000 kilograms, which established a base



                                           2
Case: 19-41064        Document: 00515756270         Page: 3    Date Filed: 02/24/2021




                                     No. 19-41064


   offense level of 34. Because Townzen merely objected to way the drug
   quantity was calculated and did not present any evidence to rebut the
   evidence in the PSR or the evidence presented at the sentencing hearing, he
   has not shown that the district court plainly erred in relying on this evidence
   or in making the drug quantity determination. See United States v. Alaniz,
   726 F.3d 586, 619 (5th Cir. 2013); see also United States v. Harris, 702 F.3d
   226, 230 (5th Cir. 2012). Townzen has also failed to show that the district
   court plainly erred because it did not exclude the plant or base material from
   the drug quantity. See United States v. Koss, 812 F.3d 460, 467-49 (5th Cir.
   2016); see also U.S.S.G. § 2D1.1, comment. (n.1) & (Notes A, B, and G to
   Drug Quantity Table). For these reasons, Townzen has not shown that the
   district court’s drug quantity determination was error, plain or otherwise.
   See Juarez, 626 F.3d at 253-54; United States v. Zuniga, 720 F.3d 587, 590-91
   (5th Cir. 2013).
          Next, Townzen asserts that the sentence imposed by the district court
   was substantively unreasonable because the district court refused to consider
   a downward departure based on the weight of the raw chemicals. After
   considering the PSR, the 18 U.S.C. § 3553(a) factors, the evidence presented
   at the sentencing hearing, and the parties’ arguments, the district court
   determined that a below-guidelines sentence of 222 months was appropriate
   under the circumstances. The sentence is entitled to a presumption of
   reasonableness. See United States v. Simpson, 796 F.3d 548, 557 (5th Cir.
   2015). Townzen has not rebutted the presumption as he has not shown the
   district court did not account for a factor that should have received significant
   weight, gave significant weight to an improper factor, or made a clear error in
   balancing the sentencing factors. See id. at 558. His disagreement with the
   district court’s balancing of the sentencing factors is insufficient to rebut the
   presumption of reasonableness. See Koss, 812 F.3d at 472; see also United
   States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Therefore, Townzen has




                                          3
Case: 19-41064     Document: 00515756270         Page: 4   Date Filed: 02/24/2021




                                  No. 19-41064


   not shown that the sentence imposed by the district court was substantively
   unreasonable. See Simpson, 796 F.3d at 558.
         AFFIRMED.




                                       4